PER CURIAM.
This matter is before the Court on petition against the unauthorized practice of law pursuant to article XVI of the Integration Rule of The Florida Bar. We have jurisdiction. Art. V, § 15, Fla.Const.
A petition against the unauthorized practice of law was filed in this Court on August 20, 1980, alleging, inter alia :
VI
Respondent, at all times material herein, was not and is not a member of The Florida Bar and was not and is not therefore licensed to engage in the practice of law in the State of Florida.
VII
Respondent has engaged in the unauthorized practice of law in Florida by the following act:
On or about April 25, 1978, respondent appeared in County Court in and for St. Lucie County before County Judge E. P. DeFriest in a hearing of a case styled State of Florida v. John Andrew Buchko, case no. 78-413-mm as counsel for the defendant. During this hearing, respondent made at least one objection, conducted cross-examination of witnesses, and made a final argument.
VIII
The aforementioned activities of respondent violate the letter and spirit of this Court’s decision in The Florida Bar v. Burns, 287 So.2d 297 (Fla.1973); The Florida Bar v. Joyce, 299 So.2d 27 (Fla. *6481974); and The Florida Bar v. Scussel, 240 So.2d 153 (Fla.1970). In addition, grievous injuries may be done to persons employing respondent and relying on his advice, representation, and assurances.
This Court ordered the respondent to show cause to a referee why he should not be held in contempt of this Court for the unauthorized practice of law.
After a hearing, the referee found the following:

Findings of Fact

1. The respondent Lee Mandel is not now nor has he ever been a member of The Florida Bar.
2. One John Andrew Buchko was a defendant in the County Court of St. Lucie County, Florida charged with the crime of disorderly conduct.
3. On April 25, 1978, the respondent Lee Mandel appeared as counsel and represented the defendant Buchko in the County Court proceeding before the Honorable E. P. DeFriest, Jr., County Judge in and for St. Lucie County, Florida.
4. As part of the County Court proceeding, Lee Mandel, the respondent herein, held himself out as attorney of record in the case, and the records of the County Court show that he was listed as attorney of record for the defendant Buchko.
5. The respondent Mandel identified himself as counsel for the defendant, stated at least one objection, conducted cross-examination of witnesses and gave a final argument in the case.
The referee recommended that the respondent be permanently enjoined from engaging in the unauthorized practice of law within the State of Florida; that the respondent not be punished for indirect contempt of the Supreme Court of Florida; and that the respondent be ordered to pay the costs of this proceeding in the amount of $77.50.
Having carefully reviewed this matter we approve the recommendations of the referee.
Accordingly, respondent Lee Mandel is permanently enjoined from engaging in the unauthorized practice of law in the State of Florida. Costs of this proceeding in the amount of $77.50 are assessed against the respondent.
It is so ordered.
ALDERMAN, C. J., and ADKINS, BOYD, OVERTON and SUNDBERG, JJ., concur.